OPINION — AG — ** UNIVERSITY OF OKLAHOMA — SEGREGATION — EDUCATION ** UNDER THE CONSTITUTION OF THE UNITED STATES AND THE CONSTITUTION OF THE STATE OF OKLAHOMA, MAY THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA LAWFULLY ADMIT, AT THIS TIME, TO THE UNIVERSITY OF OKLAHOMA A NEGRO FOR WHICH HE OR SHE IS APPLYING IF THERE IS NO INSTITUTION FOR NEGROES SUPPORTED AND MAINTAINED BY THE TAXPAYERS OF THE STATE OF OKLAHOMA THAT AFFORDS THE EDUCATION FOR WHICH APPLICATION IS MADE ? — NEGATIVE (CIVIL RIGHTS, EQUAL PROTECTION, ADMITTANCE, EDUCATION INSTITUTIONS, APPLICATION, ADMISSION, BLACK, DISCRIMINATION) CITE: ARTICLE XIII, SECTION 3, OPINION NO. JANUARY 28, 1948 (MAC Q. WILLIAMSON)